UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6751



ANTHONY MUSTAFAN CHISLEY,

                                           Petitioner - Appellant,

          versus


JAMES PAGUESE; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
04-121-8-DKC)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Mustafan Chisley, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Anthony Mustafan Chisley, a Maryland inmate, seeks to

appeal the district court’s order dismissing as untimely his

petition filed under 28 U.S.C. § 2254 (2000).                    An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                            28

U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this standard by

demonstrating       that    reasonable      jurists          would      find    that    his

constitutional      claims       are   debatable       and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record   and     conclude     that     Chisley    has    not     made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We   dispense       with    oral    argument because the

facts    and    legal   contentions       are    adequately       presented        in   the

materials      before   the      court    and    argument       would     not     aid   the

decisional process.



                                                                                 DISMISSED


                                         - 2 -